Title: Abigail Adams to John Thaxter, 5 February 1781
From: Adams, Abigail
To: Thaxter, John


     
      My dear Sir
      
       Febry. 5 1781
      
     
     I have not had the pleasure of a line from you since your arrival in Holland. I fear I have lost Letters by a missing vessel call’d the Fame, if so I regret the loss of much pleasure and entertainment, which your pen always affords me. I flatter myself you will continue to pay a particular regard to my amusement, by a recital of whatever you meet with worthy of communication.
     Rousseau some where observes, “that Science in general may be considerd as a coin of great value, but of use to the possessor only in as much as it is communicated.” His maxim is founded upon a liberal and social plan, which might be improved to the advantage of the Fair Sex to whom little indulgence is shewn in this way. Possess’d at least with an equal share of curiosity with the other sex, little or no care is taken to turn it into a channel of usefull knowledge, or literary endowments.
     In America we have heretofore had so little connextion with other countries, and so few Ladies have a taste for Historick knowledge, that even their own Country was not much known to them untill the present revolution, which is become so interesting, that few I hope remain Ignorant of the principals which led our Ancestors to seek an asylum in the uncultivated wilds of America, nor the dangers which they encounterd in rearing the wilderness into a fruitfull Feild, that they might transmit to us their posterity those treasures, which we find worth our contending for in Blood, against that very Nation whose former userpations peopled America. From this contention we are become connected with other climes, who have discoverd themselves as Friendly, as Britain was Hostile. We therefore feel ourselves Interested in a knowledge of their customs, Manners, Laws, and Goverments. It is not very probable that many of our American Ladies will ever become travellers, yet judgeing of others by myself, we could wish to obtain from those Gentlemen who have that priviledge, and who are capable of observation, a recital of them.
     Tho it is a path which has been repeatedly trod, it ought not to discourage a Gentleman of penetration through apprehension that he can observe nothing New. Sir William Temple observes “that Mankind are a various creature,” that at different periods they differ, from themselves, as much as they do from other Nations.
     This you may easily see, by turning your Eye towards a Nation which not half a century ago was famed for her justice, Humanity, Bravery, and her Equitable Goverment—but now! how Arbitary, How cruel, how venal, how prostitute! Other Nations who have not experienced a like misirable change may not furnish so horrid a tale to the Historick page, yet they are ever changeing for the better or worse, and will supply something new in Science, Arts, or Arm’s to a critical observer.
     I do not remember to have read any History of the united provinces, except Sir William Temples, and that written a Century ago. From his account of the Genious and Manners of the people at that period, I should suppose they had made great improvements of every kind. A writer observes that
     
      “Their much Loved wealth imparts
      convenience, plenty, Elegance and Arts.”
     
     
     Sir William observes in his day and a more modern writer confirms the observation upon the manners of the people, that they are not airy enough for joy, nor warm enough for Love—a fine climate for a young fellow to repair to after having been an Inhabitant of Paris for twelve months.
     But as an Inhabitant of a climate where all the softer passions dwell, where they are born of Honour, nursed by virtue, and united by Liberty, I would not wish to exchange it for a Mexico or Peru, if they possesssd the temperature of the united provinces. For Sir William observes that he never knew a man amongst them, that he thought at Heart in Love, or susceptable of the passion—and what is still more incredible—a woman that seem’d at all to care, whether they were so, or not.
     Horrid Horrid place! What defy the power of the sex at this rate? Rob us of more than half our talents. Never never will we become inhabitants of such a frigid country, where Mercury the patron of Merchandize and the God of Gain, by inventing Contracts, weights and measures, and teaching the Arts of Buying and Selling and Trafficking, has formed a League against Cupid and the Graces.
     I hope to forward this to you by the Alliance, in which Col. Laurence has taken passage. I knew not that she was designed for Europe till a few days ago, and she is now expected to sail the first fair wind.
     Present my complements to Mr. Dana. How will he relish the cold Regions of the North? If he goes to Russia, tell him I shall ask permission to become one of his correspondents. I have not heard from Mrs. Dana, since his appointment, but fear she will be in affliction about it. Every body seems to think that they have a better right to our Husbands, than their partners, and monopolize them accordingly without asking our consent.—This too in a land of Liberty.—O! for absolute power. I would soon be the mistress of mine. I am apprehensive for his Health in Holland. Those sudden changes to which the climate is subject will not suit his constitution. I hope their will be no necessity of his resideing there longer than the winter. If you should find his Health impaired I beg of you to urge his return to Paris.
     As to politics, they are a subject that I am not in a humour to write about at present, so refer you to other correspondents. Not that they are less interesting—they are too much so to be lightly considerd. If I had reflected upon them when I first began my Letter, it would have imbibed a tincture of Depression from them.
     
     The young Ladies of your acquaintance remember you with affection, especially the Fair American who is much gratified at your residence in Holland, where she is not like (from the character of the Ladies) to meet a Rival. She is not quite so secure at Paris, tho she builds some security upon the difficulty of forming an acquaintance with unmarried Females, and she has too much reliance upon your honour, to suppose you would form any other.
     
      I hope you received a large packet sent by Capt. Trash to Bilboa, from your affectionate Friend,
      Portia
     
    